Michael J. Kelly, P.J.
Plaintiff, Auto Club Insurance Association, appeals as of right a Wayne Circuit Court order granting defendant’s motion for summary disposition pursuant to MCR 2.116(C) (8).
This is a priority dispute among insurers arising out of an accident that occurred on February 24, 1988. On that date, Luis Boutilier, during the course of his employment, was driving a Ford Bronco owned by his employer, SJS Express, Inc. The Bronco was insured by defendant, Michigan Mutual Insurance Company. Boutilier stopped at a service station, got out of the vehicle, and was pumping gas into the Bronco when the fumes ignited, causing burns to his face, neck, chest, and hands.
Subsequently, Boutilier requested no-fault benefits from defendant. Defendant denied Boutilier’s request on the ground that he was not an occupant of the Bronco at the time of the accident.
Thereafter, Boutilier filed an application for *277benefits with plaintiff, insurer of a Ford Escort owned by his wife and insured under a policy issued to his mother-in-law, with whom he and his wife resided. Plaintiff agreed to pay Boutilier no-fault benefits, but subsequently filed suit against defendant, alleging that defendant was liable for those benefits because Boutilier’s injuries occurred while he was an occupant of the Bronco within the meaning of that term as used in MCL 500.3114(3); MSA 24.13114(3).
Defendant’s subsequent motion for summary disposition pursuant to MCR 2.116(C)(8) was granted by the trial court. The court found that Boutilier was not an occupant of the Bronco at the time of the accident, and, therefore, defendant was not responsible to pay Boutilier’s no-fault benefits. Plaintiff appealed as of right.
Plaintiff first argues that under MCL 500.3114(3); MSA 24.13114(3), Boutilier was an "occupant” of his employer’s motor vehicle at the time he sustained his injuries, thus rendering defendant responsible to pay his no-fault insurance benefits. Resolution of this issue involves interpretation of § 3114(3) of the no-fault act. Section 3114(3) provides:
An employee, his or her spouse, or a relative of either domiciled in the same household, who suffers accidental bodily injury while an occupant of a motor vehicle owned or registered by the employer, shall receive personal protection insurance benefits to which the employee is entitled from the insurer of the furnished vehicle.
The no-fault act does not define the term occupant as used in § 3114(3). However, in Royal Globe Ins Cos v Frankenmuth Mutual Ins Co, 419 Mich 565; 357 NW2d 652 (1984), our Supreme Court con-*278eluded that the word occupant should be given its generally understood meaning.
Construing the word occupant in accordance with its generally understood meaning, we conclude that when the accident occurred Boutilier, who was standing outside the Bronco pumping gas into it, was not an occupant of the Bronco as that term is used in § 3114(3). We find support for our conclusion in Hackley v State Farm Mutual Automobile Ins Co, 147 Mich App 115; 383 NW2d 108 (1985). In Hackley, the plaintiff was traveling on the Metropolitan Parkway when his vehicle engine stalled. The plaintiff attempted, unsuccessfully, to steer his vehicle completely onto the shoulder of the road. After several attempts to restart the engine, the plaintiff got out of the vehicle and walked to the rear, where the engine was located. The plaintiff was bent over inspecting the engine when he was struck by another vehicle. This Court concluded that the plaintiff was not an occupant of his vehicle when the accident occurred.
[W]e find that plaintiff was not an occupant of his vehicle when he was struck by the oncoming truck. Plaintiff was standing behind the Volkswagen inspecting the engine when the accident occurred. Thus, he was not inside the vehicle nor was he in the process of entering or exiting from the same. [Id. at 122-123.]
Under the analysis employed in Hackley, Boutilier was not an occupant of the Bronco when the accident occurred. Boutilier was standing outside the vehicle pumping gas when the fumes ignited and resulted in serious personal injuries. He was not in the process of entering or leaving the vehicle when the accident occurred. A person is not an occupant of a vehicle under § 3114(3) of the no-fault act when he is standing outside it. Rosner v *279Michigan Mutual Ins Co, 189 Mich App 229, 233; 471 NW2d 923 (1991); Hackley, supra at 122-123.
Because Boutilier’s injuries did not occur while he was an occupant of the Bronco insured by defendant, the trial court correctly granted defendant’s motion for summary disposition pursuant to MCR 2.116(C)(8).
Plaintiff next argues that this Court should pierce the corporate veil and find Boutilier a "named person” in defendant’s insurance policy, thus rendering defendant liable for Boutilier’s no-fault benefits under MCL 500.3114(1); MSA 24.13114(1). This issue has been addressed by this Court once before under similar circumstances in Allstate Ins Co v Citizens Ins Co of America, 118 Mich App 594; 325 NW2d 505 (1982). In Allstate, the named insured in the policy at issue was B. C. Lynn Construction, Inc. Bernard Lynn was the sole stockholder. This Court refused to pierce the corporate veil in order to find that the sole stockholder of the corporation was really a named insured under the insurance policy where there had been no allegation of any fraud, illegality, or injustice by any member of the corporation. Id. at 601. Additionally, the Allstate Court indicated that where the corporation and its shareholders were not parties to the action, equity would not be served even if they had been involved in some wrongdoing. Id.
As in Allstate, in this case there has been no allegation of any fraud, illegality, or injustice by any member of the corporation, nor is the corporation a party to this action. Therefore, pursuant to Allstate, we decline plaintiffs invitation to pierce the corporate veil in this matter.
Affirmed.
Brennan, J., concurred.